DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sempliner et al. (US 6632999).
 	Regarding claims 1, 9 and 14, Sempliner et al. discloses a line penetration Fig. 5 for routing a line 46 through a building structure part, comprising: one or more sealing arrangements 27 capable of routing the line, wherein the one or more sealing arrangements have at least two sealing structures 31 situated opposite one another, wherein at least a first one and a second one of the sealing structures is provided with an arrangement of elongated lamellas 40, 41 adjacent to one another, the elongated lamellas comprising protruding ends which contact a second one of the sealing structures to seal a passage region, the protruding ends of the lamellas deflecting (bend laterally) in a longitudinal direction to rest on a top surface of the line in an installed state, wherein protruding ends of lamellas of the first one of the sealing structures contact protruding ends of elongated lamellas of the second one of the sealing structures (Col. 5, Ln. 15-16), wherein the elongated lamellas of the first one of the sealing structures comprise lamellas of a first length, and lamellas of a second length different from the first length, and 
  	Regarding claim 4, Sempliner et al. discloses at least one of the at least two sealing structures 31 comprise a flexible sealing element of an elastic material (aluminum) with a contact face on which protruding ends of the lamellas 40, 41 of the first one of the sealing structures bear.
 	Regarding claim 5, Sempliner et al. discloses wherein the elastically deformable material of the sealing element and the elastic material of the lamellas (nylon) as well as their geometric dimensioning may be chosen such that, when the line 46 is routed through, these are capable of being forced by approximately half of their cross section into the elastically deformable material of the sealing element.
	Regarding claim 6, Sempliner et al. discloses wherein the first and/or the second one of the sealing structure 23 contains an intumescent material (Col. 4, Ln. 22-23). 	Regarding claim 7, Sempliner et al. discloses wherein at least the first one of the sealing structure 40, 41 has flexible bristles as lamellas, wherein the bristles are disposed in a plurality of rows, in order to form a brush structure, and wherein the bristles of adjacent ones of the rows touch one another Fig. 5. 	Regarding claim 8, Sempliner et al. discloses wherein at least the first one of the sealing structure 40, 41comprising the elongated lamellas, and the elongated lamellas have a stiffness that decreases in a direction of extension toward the protruding ends.
 	Regarding claim 9, Sempliner et al. discloses wherein the line 46 is received in the passage region between the first and second sealing structures 31, so that both the first and second sealing structures are deformed Fig. 5.
 	Regarding claim 10, Sempliner et al. discloses wherein each of the elongated lamellas 40, 41 of at least the first one of the sealing structures has a width (10-20 mils) in an arrangement direction that is 
 	Regarding claim 12, Sempliner et al. discloses wherein the elongated lamellas 40, 41 of the second one of the sealing structures 31 comprise lamellas of the first length, and lamellas of the second length different from the first length Fig. 5. 	Regarding claim 13, Sempliner et al. discloses wherein the elongated lamellas of the second one of the sealing structures 31 comprise lamellas of a third length, and lamellas of a fourth length different from the third length Fig. 5. 	

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EUGENE G BYRD/Primary Examiner, Art Unit 3675